Title: Cash Accounts, July 1768
From: Washington, George
To: 

 

[July 1768]



Cash


July 28—
To Cash recd from Valentine Crawford
£ 1. 7. 3


Contra


July  1—
By grindg Razor’s 1/3. Exps. to Fredg 6/3
0. 7. 6



By Cash pd Rachel McKeaver in Apl & neglected to be chargd
3.15. 0


4—
By Thos Bishop 50/. 1 dozn Ducks 9/
2.19. 0



By Mrs Simpson bringing Lidia & Judy to Bed
1. 0. 0



By Charity 25/—By Wm Skilling £4.0.0
5. 5. 0


9—
By Andw Jones & Abner Roberts for Cradling
3. 1. 6


17—
By David Kinsey Cradling 2 Days
0.10. 0



By Wm Black 1¾ ditto
0. 8. 9



By Robt Langley for 6½ days Do
1.12. 6


21—
By Mrs Washington
2.10. 0



By Alexr McKenzie for self
3. 2. 0



By Do Do for Mastr Custis
0.10. 0


25—
By Mr Harry Piper for a Servt Michael Treacy Bricklayer
18. 4. 0


26—
By Eliab Roberts for Cradling
5.13. 0


28—
By a Bricklayer’s Trowell
0. 1. 8



By Charity
0. 6. 0


28—
By Captn Wm Crawford for Land bot for me
8. 0. 0


30—
By Jonathen Palmer for 18 days Cradg 5.8.0 4 days Mowg @ 3/ 12[s.] Gave Do in considn of his gd behaviour [£]1.4.
7. 4. 0



By Edmund Palmer 1 day cradg & 4 Mowing
0.17. 0



By Edwd Williams Balle of Acct
3.16.10


